Case 1:19-cv-01419-MPB-JMS Document 43 Filed 03/18/20 Page 1 of 1 PageID #: 149




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  LILLIAN SORLIE,                               )
                                                )
                        Plaintiff,              )
                                                ) CASE NO.: 1:19-cv-01419-MPB-JMS
         v.                                     )
                                                )
  SAM'S EAST, INC. and WAL-MART                 )
  STORES, INC.,                                 )
                                                )
                        Defendants.             )


                                      ORDER OF DISMISSAL

        Plaintiff, LILLIAN SORLIE, and Defendants, SAM’S EAST, INC. and WAL-MART

 STORES, INC., by counsel, having filed their Stipulation of Dismissal and the Court being duly

 advised, it is therefore, ORDERED, ADJUDGED AND DECREED that the Plaintiff’s Complaint

 against the Defendants be, and the same is hereby dismissed, with prejudice, the same being fully

 compromised and settled, costs paid.

        SO ORDERED.

        Date: March 18, 2020




Distribution to all ECF-Registered Counsel
